Case 4:19-cv-13341-SDD-RSW ECF No. 29 filed 02/11/20        PageID.438    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 PRIORITIES USA, et al.,                           Case No. 19-13341

       Plaintiffs,                                 Stephanie Dawkins Davis
 v.                                                United States District Judge

 DANA NESSEL,

      Defendant.
 ________________________/

          ORDER DENYING MOTION TO DISMISS AS MOOT
       (ECF No. 10), DENYING MOTION TO EXPEDITE WITHOUT
          PREJUDICE (ECF No. 23), AND SETTING BRIEFING
          SCHEDULE ON MOTION TO DISMISS (ECF No. 27)

      Defendant Dana Nessel filed a motion to dismiss in the above-captioned

action on December 20, 2019. (ECF No. 10). This motion raised an issue

regarding, among other things, a purported insufficiency of the pleadings under

Federal Rule of Civil Procedure 8 and Ashcroft v. Iqbal, 556 U.S. 662 (2009). The

Court issued an Order on December 23, 2019 allowing plaintiff Priorities USA to

file an amended complaint in light of Nessel’s motion. (ECF No. 13). Without

expressing any view on the merits of the motions to dismiss, the Court stated that

“[i]f Plaintiff timely files an amended complaint, the Court will deny without

prejudice the currently pending motion to dismiss as moot.” Id.

      On January 27, 2020, Priorities USA timely filed an amended complaint,

which, amongst other things, added two additional plaintiffs, Rise, Inc. and the


                                         1
Case 4:19-cv-13341-SDD-RSW ECF No. 29 filed 02/11/20         PageID.439    Page 2 of 2




Detroit/Downriver Chapter of the A. Philip Randolph Institute. (ECF. No. 17).

Thus, consistent with the court’s December 23, 2019 order allowing for the filing

of the amended complaint, the Court DENIES without prejudice the

aforementioned motion to dismiss. (ECF No. 10).

      On February 10, 2020 Nessel filed a motion to dismiss the amended

complaint. (ECF No. 27). A number of the stated grounds for dismissal in the

newly filed motion remain the same as those set forth in the original motions to

dismiss. Thus, plaintiffs having had the opportunity to consider these previously

aired grounds in drafting their amended complaint, a streamlined briefing schedule

can be accomplished. Plaintiffs must file their response by February 24, 2020 and

defendant must file a reply by February 28, 2020.

      Plaintiffs have moved for expedited consideration of their motion for

preliminary injunction, including a proposed discovery and briefing schedule, and

proposal for a combined hearing and trial. (ECF No. 23). The Court DENIES this

motion without prejudice given the changed posture of the proceedings. In the

interests of judicial economy and efficiency, the Court will first resolve the motion

to dismiss on an expedited basis, before developing a discovery, briefing, and trial

schedule on the merits of plaintiffs’ amended complaint.

      IT IS SO ORDERED.

Date: February 11, 2020                    s/Stephanie Dawkins Davis
                                           Stephanie Dawkins Davis
                                           United States District Judge

                                          2
